NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner’s amendment was given in an interview with Volek Ian on July 15, 2021.
     The application has been amended as follows: 
The title of the invention “Image Processing Apparatus and Image Processing Method” has been changed to --Image Processing Apparatus and Method for appropriately synthesizing a plurality of images using projection transform matrix calculation-- in order to be descriptive and clearly indicative of the invention to which the claims are directed. 
Claim 12, line 1, the limitation “A computer readable medium” has been changed to --A non-transitory computer readable medium--.

Allowable Subject Matter
     Claims 1 - 12 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Regarding claim 11, the closest prior art (Yamaguchi Takuma, JP 2011022805 A, hereinafter “Takuma”) discloses an image processing method adapted to synthesize one base image with one or more reference images (see abstract) acquired in a time series (see paragraph 0020 and see lines 3 – 4 of paragraph 0029 wherein Takuma discloses that a plurality of images obtained is the “a series of sequences in a video image”); calculate a plurality of amounts of movement (see the fluctuation or variation amount calculation unit 4 of Fig1) of a plurality of characteristic regions between the reference image and the base image (see the feature point tracking unit 4A  of Fig. 1 and see paragraph 0024 and paragraph 0032 wherein Takuma discloses that unit 4A extracts feature points, with equivalence to characteristic regions, from the pixels on the base frame and performs tracking of the extracted characteristic regions with correspondence to the reference frame image); temporarily determine a set of a plurality of plane groups by allocating each of the plurality of characteristic regions to one of the plane groups (see steps 12 - 16 of Fig. 3 and see paragraph 0035, wherein Takuma discloses generating set of feature points or characteristic regions on the same plane. Also see Figs. 7A to 7C showing feature point sets on the front surface, upper surface as disclosed in paragraph 0047); calculate a plurality of projection transform matrices by using the calculated amounts of movement of the characteristic regions and the final set of the plurality of plane groups (see paragraph 0042,wherein Takuma discloses calculating the projection transformation matrix 
     However, the prior art do not clearly teach or fairly suggest the step of “determining a final set of a plurality of plane groups based on a statistical variability value of the amounts of movement of the one or more characteristic regions in the temporarily determined set of the plurality of plane groups”;
     Independent claims 1 and 12 are allowable for similar reasons as discussed above with respect to independent claim 11.
     Claims 2 – 10 are allowable for at least the same reasons that they depend from the independent claims 1.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Yano (US 2010/0067820 A1) discloses an image synthesis unit that generates a synthetic image using a conversion or transformation matrix.
     Shoshei (JP 2012003503 A) discloses a method for generating a synthetic image using standard deviation calculation of the noise amount. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669